Citation Nr: 0017531	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) July 1993 rating decision which, in pertinent 
part, denied service connection for right shoulder 
disability.  In February 1997 and August 1998, the case was 
remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran received treatment for subjective symptoms 
involving the right shoulder in service and thereafter, 
including pain, weakness, and impaired motion.

2.  Chronic right shoulder disability was not evident prior 
to his separation from service in July 1992; after service, 
right shoulder disability was initially detected in 1995.

3.  Competent medical evidence shows that the veteran's 
current right shoulder disability (including arthritis) is 
not related to active service, any incident occurring 
therein, or subjective shoulder symptoms reported during 
service.


CONCLUSION OF LAW

The veteran's right shoulder disability was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal intermittent 
treatment for various musculoskeletal symptoms including the 
right hip, lower extremities, and the right shoulder.  In 
April and May 1984, he reported right shoulder pain, starting 
about two months earlier when he used crutches for 
ambulation; on examination in May 1984, it was indicated that 
he possibly had degenerative joint disease and calcific 
supraspinous tendonitis; "mild" myofascial pain syndrome of 
the right shoulder was diagnosed; unconfirmed diagnosis of 
degenerative joint disease of the right acromioclavicular 
joint was also noted in July 1984.  In August 1984, and in 
January and March 1985, it was indicated that he had chronic 
right shoulder pain secondary to degenerative joint disease 
(unsupported by X-ray evidence).  In February 1991, he 
reported right shoulder pain, discomfort, and impaired motion 
for several weeks, but he denied a history of shoulder 
injury, trauma, or prior problems; clinical assessment was 
mild impingement syndrome.  On medical examination in April 
1992, he reported intermittent right shoulder pain since 
1982, when ambulating with crutches; physical examination was 
"essentially normal" except for the orthopedic findings 
(unrelated to the right shoulder).

On VA medical examination in November 1992, the veteran 
reported right shoulder pain and weakness since service, 
attributing the onset of such symptoms to walking on crutches 
following left knee surgery in the "early 1980s."  On 
examination, there was no evidence of right shoulder pain, 
weakness, or impaired motion; X-ray study of the shoulder 
showed no evidence of fracture, dislocation, or joint 
separation.  History of decreased strength in the right 
shoulder, with "no particular abnormalities noted on this 
examination," was diagnosed.

VA medical records from October 1992 to June 1994 document 
intermittent treatment for various symptoms and impairment 
and include an October 1992 report of right shoulder pain.

At a June 1995 RO hearing, the veteran testified that he 
began to have right shoulder pain and impairment during 
service, believing that the onset of such impairment was 
related to ambulation on crutches following knee surgery.  He 
indicated that he continued to have intermittent shoulder 
pain and crepitus on strenuous physical activity, but denied 
receiving medical treatment for the shoulder impairment since 
service.  He stated that he was an infantry medic in service.

VA medical records from August 1993 to July 1996 document 
intermittent treatment for various symptoms and impairment, 
including a May 1995 report of right shoulder pain; on 
examination, bursitis and questionable degenerative joint 
disease were diagnosed.  

At an October 1996 Travel Board hearing, the veteran 
testified that he had recurrent right shoulder pain, 
weakness, crepitus, and functional impairment since service, 
believing that the disability developed because he ambulated 
with crutches for about two weeks during service in 1983; he 
denied receipt of medical treatment for right shoulder 
following separation from service.  

On VA orthopedic examination in October 1997, including a 
review of the claims file, the veteran reported having 
intermittent right shoulder pain and impairment since 
service, attributing the onset of right shoulder symptoms to 
improper use of crutches for 3 or 4 weeks following left knee 
surgery.  On examination, he also reported a many years 
history of weight lifting.  X-ray study of the right shoulder 
was "within normal limits."  Mild rotator cuff impingement 
syndrome was diagnosed.  The examiner indicated that, given 
the veteran's history of weight lifting prior to the onset of 
his right shoulder symptomatology, it was difficult to 
conclude what caused the right shoulder symptoms; although 
such symptoms initially manifested themselves at the time of 
ambulation with the help of crutches, it was "difficult to 
believe that three to four weeks of crutch walking was the 
basic inciter of this pathology."

On VA orthopedic examination in January 1999, the veteran 
reported having a gradual onset of right shoulder 
symptomatology due to prolonged use of crutches following 
left knee surgery in service, and he denied sustaining any 
identifiable injury or trauma to the right shoulder.  X-ray 
study of the right shoulder showed "slight" degenerative 
joint disease and an acromial spur.  Right shoulder 
impingement syndrome with mild degenerative joint disease of 
the acromioclavicular joint was diagnosed.  

Pursuant to the August 1998 Board remand, the veteran's 
claims file was reviewed by a VA physician in March 2000, to 
determine the etiology of his right shoulder impairment.  The 
examiner noted the pertinent medical history as documented in 
the claims folder, including in-service evidence of right 
shoulder symptomatology (described as "minimal localized 
trauma [which was] not well recorded in the service medical 
record"), and the veteran's contention that his right 
shoulder disability was related to the use of crutches in 
service.  He opined that the veteran had degenerative joint 
disease involving the right acromioclavicular joint which was 
not caused or exacerbated by the use of crutches (even if 
used for a period longer than 4 weeks, as indicated on 
orthopedic examination in October 1997).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic right shoulder disability.  
Although the records document in-service and post-service 
reports and treatment for subjective symptoms and impairment 
of the right shoulder, chronic organic disability involving 
that shoulder was not shown by objective evidence prior to 
his service separation; on in-service medical examination in 
April 1992, he reported a history of recurrent right shoulder 
impairment since 1982, yet examination failed to confirm the 
presence of any organic disability.  While variously 
diagnosed right shoulder impairment was indicated during 
post-service medical treatment (initially diagnosed as 
bursitis in May 1995), the examining physicians did not 
suggest that such impairment may be related to his active 
service period or any incident occurring therein.  The Board 
notes that degenerative joint disease of the right shoulder 
was indicated during medical treatment in service, but such 
diagnosis was unsupported by X-ray studies; medical 
examination in April 1992 was normal and, on VA medical 
examination in November 1992, X-ray study of the right 
shoulder revealed no abnormality.  

On VA orthopedic examination in October 1997, performed in 
conjunction with a review of the claims file and the 
pertinent history documented therein, the examiner concluded 
that it was difficult to believe that ambulation with the 
help of crutches for 3 or 4 weeks could "incite" the 
veteran's right shoulder pathology.  In March 2000, the 
claims file was again reviewed by a VA physician; his review 
of the pertinent clinical evidence and the veteran's 
contentions are reflected in his opinion, as discussed above.  
He indicated that the veteran did indeed have chronic right 
shoulder disability, but he opined that it was unrelated to 
(even prolonged) ambulation with crutches; he did not suggest 
that there was a link or nexus between in-service right 
shoulder symptoms and post-service onset of the chronic 
shoulder disability.

The only evidence of record suggesting that the veteran's 
current right shoulder disability is related to active 
service and, more specifically to the use of crutches during 
service, consists of his own contentions.  The Board notes 
that the evidence indicates that he has some medical training 
(DD Form 214 and June 1995 hearing testimony), and thus may 
have at least some general knowledge and skill with regard to 
certain medical issues.  However, there is no indication that 
he has any experience or skill in the area of orthopedics, or 
other training in the pursuit of a degree in medicine.  Thus, 
his general contentions with regard to the current presence 
of right shoulder disability and its etiological relationship 
to the improper use of crutches in service are insufficient 
to establish service connection for that disability.  See 
Black v. Brown, 10 Vet. App. 279 (1997).

While his testimony concerning in-service and post-service 
manifestations of right shoulder pain and impairment cannot 
be ignored, as he is competent as a layman to describe the 
symptoms as he has experienced them, see Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), as a lay person, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494.  Thus, he 
is not competent to conclude, in clinical terms, that 
improper use of crutches in service resulted in any current 
chronic disability.  To establish service connection, 
competent medical evidence providing a nexus between the 
current disability and service is required.  See Caluza, 
7 Vet. App. 498; see also, Rabideau, 2 Vet. App. 141.  As 
discussed above, VA physicians considered the possibility of 
a nexus between the current right shoulder disability and 
service (including the use of crutches therein) but failed to 
find clinical support for such contention.

Moreover, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
right shoulder disability is related to combat service; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is inapplicable in this 
case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Such is not the case in this 
instance where the weight of the evidence is to the effect 
that the veteran's right shoulder disability was not incurred 
in service or as a result of any incident occurring therein.


ORDER

Service connection for chronic right shoulder disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

